TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00181-CR



                              Gregory Lloyd Eddins, Appellant

                                               v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
        NO. 13249, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Gregory Lloyd Eddins has filed a motion to dismiss his appeal. We grant the motion

and dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: November 13, 2009

Do Not Publish